Citation Nr: 0424564	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

4.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.

5.  Entitlement to an increased rating in excess of 10 
percent for hypertension.

6.  Entitlement to an increased (compensable) rating for 
residuals of status post operative excision of superficial 
multifocal basil cell carcinoma of the right shoulder.

7.  Entitlement to an increased (compensable) rating for a 
scar of the right lower leg.

8.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a May 1998 rating decision, the RO, in pertinent part, 
granted service connection for lumbosacral strain, 
hypertension, a right lower leg scar and skin cancer, 
assigning separate initial 10 percent ratings for the first 
two disorders and noncompensable ratings for the last two 
disorders, respectively, effective from March 11, 1998.  In a 
November 1999 rating decision issued in December 1999, the 
RO, in pertinent part, granted service connection for major 
depressive disorder and assigned an initial 30 percent 
rating, effective from March 11, 1998.  In an April 2001 
rating decision, the RO assigned an initial 50 percent rating 
for major depressive disorder, effective March 11, 1998, 
confirmed the initial disability ratings for lumbosacral 
strain, a right lower leg scar and status post operative 
excision of superficial multifocal basal cell carcinoma of 
the right shoulder (formerly characterized as skin cancer), 
and denied entitlement to a TDIU.

In April and July 2004, the RO and the Board informed the 
veteran that VA has revoked the authority of Mr. R. Edward 
Bates to represent VA claimants effective July 28, 2003.  The 
veteran was informed that therefore Mr. Bates, who had 
represented the veteran, could no longer represent him.  The 
veteran was also informed of what choices he had, as well as 
what he needed to do.  No response to the Board's July 2004 
letter was received from the veteran, thus, the Board assumes 
that the veteran wants to represent himself and will continue 
with appellate review.

In a November 1999 rating decision issued in December 1999, 
in pertinent part, the RO denied service connection for 
cervical and thoracic spine conditions (claimed as arthritis) 
as not well grounded.  In an April 2000 VA Form 21-4138, in 
pertinent part, the veteran asked that the RO reevaluate its 
denial of these two service-connection issues, which the 
Board construes as a notice of disagreement (NOD) with regard 
to the denial of service connection for these disorders in 
November 1999 rating decision.  These issues, along with the 
remaining increased ratings and TDIU claims, are addressed in 
the REMAND portion of this decision and will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the veteran if further action is 
required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, the Board observes that 
the rating criteria pertaining to skin disorders, to include 
scars, were amended, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-99 (July 31, 2002) (as amended by 67 Fed. Reg. 
58,448 (Sept. 16, 2002)).  Similarly, the rating criteria 
pertaining to lumbosacral strain were amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).  The RO did not provide notice to the veteran of the 
current skin rating criteria or consider all likely rating 
criteria for the veteran under 38 C.F.R. §§ 4.71a and 4.118, 
pertaining to his service-connected scar, skin and back 
disabilities nor advise him that a total disability rating 
may also be assigned on an extra-schedular basis, under the 
procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The present appeal arises from initial disability 
ratings for lumbosacral strain and major depressive disorder.  
However, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for the veteran's service-
connected back and psychiatric disabilities; that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  On 
remand, the RO must consider whether staged ratings are 
warranted for the veteran's back and psychiatric disabilities 
and must consider rating his back, skin and scar disabilities 
under both the former and current rating criteria.  The 
current criteria cannot be used prior to their respective 
effective dates.  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Service-Connection Claims

As noted above, in April 2000, the veteran submitted an NOD 
with a November 1999 rating decision, which denied service 
connection for cervical and thoracic spine conditions.  The 
Board observes that the RO has yet to discuss these issues in 
a statement of the case (SOC).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, the issue should be remanded to 
the RO for appropriate action.  Manlincon, 12 Vet. App. at 
240-41.  In this regard, the Board notes that service medical 
records show that the veteran was treated and diagnosed with 
a strained back following a motor vehicle accident in April 
1987.  In December 1995, following a fall into the nets on 
the U.S.S. J. Rodgers, the veteran was treated for complaints 
of musculoskeletal pain, post trauma.  X-rays taken at that 
time were within normal for the thoracic and lumbar spine, 
but revealed some abnormality for the cervical spine.  In 
April 1997, the veteran was treated for mid-back pain.  His 
January 1998 separation examination report includes notation 
of an original back injury in October 1995, evaluated in the 
past, and a history of physical therapy and treatment by 
chiropractors.

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002, 2003).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  Although the 
veteran has a combined disability rating of 60 percent, he 
does not meet the objective criteria under 38 C.F.R. § 
4.16(a).  Even so, a total disability rating may also be 
assigned on an extra-schedular basis, under the procedures 
set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Duty to Assist Considerations

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, VA vocational rehabilitation 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran participated in vocational rehabilitation under 
38 U.S.C. Chapter 31 until terminated in February 2000.  In a 
September 2003 response, the Associated Rehabilitation Clinic 
revealed that all reports for case management services were 
returned to the VA.  On remand, the RO must obtain and 
associate the veteran's vocational rehabilitation folder with 
the claims file.  The veteran has indicated that he has 
received treatment for his various disorders at the Mental 
Health Resource Centers (Beach Boulevard and Gateway) in 
Jacksonville, Florida, the University of Florida Shands 
Medical Center, in Gainesville, Florida, the Gainesville VA 
Medical Center (VAMC), the Jacksonville Vet Center, and the 
Jacksonville VA Outpatient Clinic.  A Social Security 
Administration (SSA) decision, SSA medical evaluations and 
treatment reports, and treatment records from the 
Jacksonville Vet Center from July 2000 to January 2002 are 
associated with the record.  VA medical reports from the 
Jacksonville Outpatient Clinic from April 1999 to March 2003 
and from the Gainesville VAMC  from January 2001 to March 
2003 have been associated with the record.  On remand, the RO 
should attempt to obtain any missing non-VA and VA treatment 
records from March 1998 to the present.  This is particularly 
important in cases where staged ratings are a possibility. 

Post-service medical records show repeated inpatient and 
outpatient treatment for alcohol and substance abuse and 
major depressive disorder and reveal that the veteran has 
suffered from auditory hallucinations, that he has had 
suicidal and homicidal ideation, and that he has been 
considered dangerous when not in treatment.  His Global 
Assessment of Functioning (GAF) scores have fluctuated from 
38 to 60.  The Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 
1340 (2001), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that 38 U.S.C.A. § 1110 
(West 2002) does not preclude compensation for an alcohol or 
drug abuse disability secondary to a service-connected 
disability, or use of an alcohol or drug abuse disability as 
evidence of the increased severity of a service-connection 
disability, such as major depressive disorder.  The Board 
observes that when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

The Board notes that no examiner has been asked to render an 
opinion as to the overall effect of the veteran's service-
connected disabilities alone, or together, on the veteran's 
ability to obtain and retain employment.  Moreover, the most 
recent VA examinations were performed in November 2000.  On 
remand, the veteran should be afforded a social and 
industrial survey and orthopedic, psychiatric, hypertension 
and skin examinations to determine the nature and the extent 
of his service-connected disabilities under both former and 
current rating criteria, where appropriate.  Clinical 
findings must be reported in detail, including measurement of 
the areas of the scarring, limitation of function, and pain.  

The Board observes that the November 2000 VA spine examiner 
was unable to provide range of motion measurements because 
the veteran was uncooperative.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for, and 
facilitating, examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Finally, the Board observes that the veteran's service-
connection claims for cervical and thoracic spine disorders 
and for increased ratings are so closely tied with the issue 
of entitlement to a TDIU, that a final decision on the latter 
issue cannot be rendered until a decision on the service-
connection and increased rating issues have been rendered, 
and thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
post-service private medical records 
concerning the veteran, which may be 
available.  The RO should then attempt to 
obtain missing post-service medical 
records concerning the veteran, to 
include treatment records of the 
University of Florida Shands Medical 
Center, in Gainesville, Florida; the 
Mental Health Resource Centers (Beach 
Boulevard and Gateway), in Jacksonville, 
Florida; the Gainesville VA Medical 
Center; and the Jacksonville Outpatient 
Clinic, from March 1998 to the present.  
If records are unavailable, please have 
the health care provider so indicate.  

2.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's VA vocational rehabilitation 
folder.  If the folder is unavailable, 
the RO should so document the record.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection, increased ratings and 
TDIU claims; (2) about the information 
and evidence that VA has and/or will seek 
to provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.   In 
particular, the RO must (1) inform him 
that a total disability rating may also 
be assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service 
connected disabilities, but who fail to 
meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), and, in the 
latter case, (2) inform him of any 
information and evidence not of record 
that the claimant is expected to provide 
if the provisions of 38 C.F.R. § 4.16(b) 
are used.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

4.  After completion of 1, 2 and 3 above, 
the RO should arrange for a VA social and 
industrial survey to assess the veteran's 
employment history, employability and 
day-to-day functioning in light of his 
service-connected major depressive 
disorder alone.  The claims file and a 
copy of this remand should be made 
available to, and reviewed by, the 
interviewer prior to the interview, and 
the interviewer should so indicate in the 
survey report.  A written copy of the 
report should be inserted into the claims 
file.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
orthopedic, psychiatric, hypertension, 
and skin examinations to determine the 
nature and extent of the veteran's 
service-connected lumbosacral strain, 
major depressive disorder, hypertension, 
residuals of an excision of superficial 
multifocal basil cell carcinoma of the 
right shoulder and scar of the right 
lower leg.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiners in connection 
with the examinations, and they should so 
indicate in their reports.  The examiners 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.

First, the veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's 
lumbosacral strain.  If range of motion 
studies demonstrate any limitation of 
motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, identify the muscle 
groups involved, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The orthopedic examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The orthopedic examiner 
should provide individual and combined 
range of motion measurements of the 
thoracolumbar spine and indicate whether 
the veteran's lumbosacral strain: (1) is 
severe and characterized by listing of 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion; (2) has muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position; (3) has characteristic pain on 
motion; (4) has slight subjective 
symptoms only; (5) is characterized by 
unfavorable or favorable ankylosis of the 
entire thoracolumbar spine; (6) has 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 
(7) has muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, (8) is characterized by vertebral 
body fracture with loss of 50 percent or 
more of the height.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  Unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Second, the veteran should be afforded a 
psychiatric examination to determine the 
nature and extent of his service-
connected major depressive disorder.  The 
claims file, treatment records and social 
and industrial survey must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
must provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score; an 
explanation of what the score represents; 
and the percentage of the score 
representing impairment due solely to the 
veteran's service-connected major 
depressive disorder.  The examiner should 
give detailed clinical findings of the 
symptomatology attributable to the 
veteran's major depressive disorder and 
assess the extent of the veteran's 
occupational and social impairment due 
solely to major depressive disorder 
symptomatology.  The examiner should also 
render an opinion as to the overall 
effect of the veteran's major depressive 
disorder alone on his ability to obtain 
and retain employment, that is, whether 
it would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  If it is not 
possible to separate the effects of a 
nonservice-connected psychiatric disorder 
from those of the veteran's service-
connected major depressive disorder, or 
the veteran's alcohol/substance abuse is 
determined to be secondary to his 
service-connected psychiatric disorder, 
the examiner should so state.

Third, the hypertension examiner should 
determine whether the veteran's service-
connected hypertension is due to aortic 
insufficiency or hyperthyroidism and 
should take two or more blood pressure 
readings.

Fourth, the skin examiner should 
expressly give the extent of the scarring 
related to residuals of an excision of 
superficial multifocal basil cell 
carcinoma of the right shoulder and scar 
of the right lower leg in square inches 
or square centimeters, should indicate 
whether the veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), poorly nourished with 
repeated ulceration, ragged, adherent, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should take into consideration 
unretouched color photographs when 
evaluating under these criteria.  

Finally, the examiners should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
(lumbosacral strain, major depressive 
disorder, hypertension, residuals of an 
excision of superficial multifocal basil 
cell carcinoma of the right shoulder and 
scar of the right lower leg) and render 
an opinion as to the overall effect of 
these disabilities alone, or together, 
have on the veteran's ability to obtain 
and retain employment.  Consideration may 
be given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities (such as, sinusitis and 
abnormal liver function tests).  The 
examiners should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

6.  The RO should issue the veteran a 
statement of the case as to the issues of 
entitlement to service connection for 
cervical and thoracic spine disorders.  
The veteran should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran the 
requisite period of time for a response.

7.  After completion of the above, the RO 
should readjudicate the veteran's 
increased ratings and TDIU claims, 
including any additional evidence 
obtained by the RO on remand.  In 
particular, the RO's review should 
include consideration of the provisions 
of the former and current skin and spine 
rating criteria; and all applicable 
diagnostic codes under 38 C.F.R. §§ 4.71a 
and 4.118 (2003) for the veteran's 
lumbosacral strain and residuals of an 
excision of superficial multifocal basil 
cell carcinoma of the right shoulder and 
scar of the right lower leg; and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56 (2003); and staged ratings for 
the veteran's lumbosacral strain and 
major depressive disorder.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

8.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



